SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

320
KA 14-01534
PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DANIEL BRADFORD, JR., DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a resentence of the Steuben County Court (Marianne
Furfure, A.J.), rendered July 8, 2014. Defendant was resentenced upon
his conviction of murder in the second degree, criminal contempt in
the first degree (two counts), aggravated criminal contempt, and
offering a false instrument for filing in the first degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a resentence upon his
conviction of, inter alia, murder in the second degree (Penal Law
§ 125.25 [1]). Contrary to defendant’s contention, County Court
properly denied his motion seeking substitution of counsel at the
resentencing proceeding. Defendant failed to establish “ ‘good cause
for a substitution,’ such as a conflict of interest or other
irreconcilable conflict with counsel” (People v Sides, 75 NY2d 822,
824; see People v Brooks, 37 AD3d 1056, 1057; People v Welch, 2 AD3d
1354, 1355, lv denied 2 NY3d 747).

     Defendant’s contentions concerning the assistance of counsel
provided at trial are not reviewable on appeal from the resentence
(see People v Smith, 21 AD3d 1360, 1360; People v Coble, 17 AD3d 1165,
1165, lv denied 5 NY3d 787; People v Luddington, 5 AD3d 1042, 1042, lv
denied 3 NY3d 643). Finally, we reject defendant’s contention that he
was denied effective assistance of counsel at the resentencing
proceeding (see Brooks, 37 AD3d at 1057; see generally People v Baldi,
54 NY2d 137, 147).



Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court